Citation Nr: 0706988	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to July 1963.  This appeal is from an August 2003 
rating decision of the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO).  The claims 
folder was subsequently transferred to the Portland, Oregon, 
RO.


FINDINGS OF FACT

1.  The record does not demonstrate that the veteran was 
exposed to asbestos in service.

2.  The competent medical evidence of record relates the 
veteran's respiratory disorder to postservice occupational 
asbestos exposure.  


CONCLUSION OF LAW

Service connection for asbestosis is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A notice letter in June 2003 outlined what is needed to 
establish service connection for asbestosis, and informed the 
veteran of his and VA's responsibilities in developing the 
claim.  The August 2003 and September 2003 rating decisions, 
and the April 2005 statement of the case (SOC) explained what 
the record showed and why the claim was denied.  The notice 
letter specifically advised the veteran to tell VA of any 
additional information or evidence that he would like VA to 
obtain and to send any information describing additional 
evidence or the evidence itself to VA.  The veteran has not 
been provided notice regarding criteria for increased ratings 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); however such notice would 
only be relevant if the benefit claimed was being granted. 

Regarding the duty to assist, the RO obtained service medical 
records and service personnel records, as well as relevant 
private and VA treatment records.  The veteran has not 
identified any other pertinent evidence outstanding.  A VA 
examination is not indicated as the Board concedes that the 
veteran has asbestos-related disability at this time, and the 
case turns on the evidence of exposure to asbestos during and 
after service.  VA's assistance obligations with respect to 
the matter on appeal are met.  The veteran is not prejudiced 
by the Board's proceeding with appellate review.




II.  Factual Background

The veteran's service medical records do not show any 
treatment or complaints related to asbestosis or other lung 
problems.  His service separation examination found normal 
lungs and normal chest X-ray.

Chest X-ray in July 2001 showed interstitial changes 
consistent with mild pulmonary asbestosis.  Computer 
tomography (CT) scan of the chest in August 2001 was reported 
as negative.  

A private asbestos evaluation in November 2001 noted that the 
veteran had been examined in August 2001 and reported 
exposure to asbestos while working for Kaiser Gypsum from 
1958 to 1960, for Local #677 from 1966 to 1980, and for 
Weyerhaeuser from 1980 to 1981.  He reported that he worked 
as a cement mason and had heavy exposure to asbestos 
material, including direct and ambient contact with asbestos 
pipe insulation, boiler insulation, furnace insulation, 
interior insulation, overhead droppings, and rigid sheets.  
Job tasks included installing, patching, handling, loading, 
sweeping, and cleaning up of asbestos materials, all 
performed without wearing a mask.  He also reported a smoking 
history of one pack per day for five years.  Pulmonary 
function testing was consistent with restrictive lung 
disease.  The examining physicians diagnosed the veteran as a 
patient with a history of occupational exposure to friable 
asbestos materials and an adequate latency period who now 
demonstrates abnormalities on chest X-ray, as well as 
abnormalities on pulmonary function testing, consistent with 
asbestosis.

In a written statement dated in July 2003 and in testimony at 
a hearing at the RO in January 2005, the veteran reported 
exposure to asbestos during service when he was temporarily 
assigned to the motor pool and worked with brakes; during 
classroom sessions at Fort Gordon, Georgia; and while aboard 
the U.S.S. Mitchell while returning to the United States from 
duty in Korea. 

In a July 2003 VA asbestos exposure questionnaire, the 
veteran stated that he was not exposed to asbestos in any 
occupation since service.

III.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual further 
notes that lung cancer associated with asbestos exposure 
originates in the lung parenchyma rather than the bronchi.  

The record shows a diagnosis of asbestosis made in 2001, 
approximately 38 years after the veteran's separation from 
service.  However, after careful review, the Board finds that 
there is no credible evidence of record that the veteran was 
exposed to asbestos during his active duty service.  There is 
absolutely no objective evidence that he was exposed to 
asbestos while serving in the Army, and specifically during 
basic training or on a troop ship.  Service personnel records 
do not support his assertion that was assigned to a motor 
pool.  The service records (as well as the veteran's MOS of 
communications center specialist and documented work in a 
cryptography unit) do not reflect that he had a major 
occupation typically involving exposure to asbestos.  M21-1, 
Part VI, 7.21(b)(1); see VAOPGCPREC 4-2000.

Furthermore, the only medical report of record pertaining to 
the etiology of the veteran's asbestosis relates it to his 
postservice occupational exposure.  Significantly, he did not 
report inservice asbestos exposure on that examination; 
instead, he provided a detailed, extensive history of post-
service (and even pre-service) occupational exposure.  While 
the veteran has subsequently denied asbestos exposure outside 
of service (see July 2003 questionnaire), in light of the 
substantial more contemporaneous evidence to the contrary 
(significantly, compiled without VA compensation financial 
gain as a consideration), such denial is simply not credible. 

In short, the credible evidence of record does not show that 
the veteran was exposed to asbestos in service.  Without 
persuasive evidence of exposure to asbestos during active 
duty service, and with credible evidence of substantial 
postservice asbestos exposure, there is no basis for relating 
the veteran's current asbestosis to hi service or for 
awarding him service connection for such disability.


ORDER

Service connection for asbestosis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


